Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Election
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on June 29, 2022 is acknowledged.  Claims 11-22 are withdrawn from consideration as directed to a non-elected invention.

			Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
It is unclear how Applicant calculates a “grain size distribution” in these claims.  Further, the range recited in claim 3 of “1 to at least 4” has no upper limit.  Assuming that a “grain size distribution” of 1 means that all grains are precisely the same size, materials having grains of any combination of sizes would fall within the scope of this claim.  Clarification is required of how the term “grain size distribution” is defined and/or calculated.


			Rejections – 35 U.S.C. 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2013/0025409).
With reference to Fig. 9 of Xu, the prior art discloses extruded powder metal compacts including a phase made of a plurality of dispersed particles 214 and a phase identified as a cellular nanomatrix 216.  The latter extends between and envelopes substantially all the particles 214.  If one considers the particles 214 to be “an agglomerate of metallic powder grains”, then one can consider the nanomatrix 216 to be “metallic bridges formed through surface bonds between the metallic powder grains”.  Further, Xu para [0073] states that the nanomatrix includes a solid-state metallurgical bond or bond layer extending between the particles. The particles are depicted in Fig. 9 as having a variety of shapes and sizes, i.e. can be considered to have an “irregular random shape”, with areas where the edges of the particles curve inward being “hollows” and areas where those edges curve inward being “peaks”.  This further meets the limitations set forth in instant claims 5 and 9.
With respect to claim 2, Xu para [0086-0088] discloses embodiments including one or more of the elements recited in this claim.  With respect to claim 3, it would appear that any arrangement of different size particles meets the limitations of this claim; see also the rejection under 35 USC 112 supra.  With respect to claim 4, the size of the particle grains is clearly far in excess of that of the nanomatrix portions.  With respect to claims 6 and 10, the prior art material may also include dispersed second particles (see Xu para [0080]) which can be considered a third phase in accord with these claims.  With respect to claim 7, the devices recited in Xu para [0111] can be considered “components” comprising the prior art material.  With respect to claim 8, the term “horological component” is considered to include within its scope any component useful as a portion of a clock, watch or other timekeeping device.  As the prior art material can be made into alloys in various forms which may in turn be used to form a wide variety of articles, to form a component useful as a “horological component” from the prior art material is considered to be at best an obvious variant of the prior art.
	Xu does not specify a material that has “a relative density greater than or equal to 95%” as required by the instant claims.  However, the last sentence of Xu para [0072] indicates that the prior art material may be formed in such a way to achieve substantially full theoretical density.  The examiner’s position is that one of skill in the art would interpret this as suggesting a density near 100%, i.e. some number greater than 95% as claimed.
	Thus, the disclosure of Xu is held to create a prima facie case of obviousness of a material as presently claimed.

          Additional Prior Art
7.	The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections supra.



							
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        August 10, 2022